FILED

UNITED srArEs DISTRICT CoURT MAR 2 9 2012

FOR THE DISTRICT OF COLUMBIA C|erk. U.S. District & Bankruptcy

C0urts for the District of Columbia

Audrey Carter, )
)

Plaintiff, )

)

v. ) Civil Action No.   

)

Michelle LaVaughn Robinson Obama, et al. )
)

)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff, a resident of Burlington, New Jersey, purports to sue the wife and daughters of
President Barack Obama and former President George Bush. See Compl. Caption. In her one-
page complaint, plaintiff alleges, inter alia, that Michelle Obama "was never married to Barrack
[sic] Obama before he became President[,] [that] he met [Michelle] while she was working in a
‘Go Go’ bar [,] [that] Michelle knew President [] Obama was dating me and later married me in
August 2012[,] [and that] Michelle began to blackmail and threaten my husband President
Obama . . . ." Compl.

Plaintiff’ s outlandish and scandalous accusations are the type of fantastic or delusional
scenarios warranting dismissal under § l9l5(e)(2) as frivolous. See Neitzke v. Williams, 490
U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, the

allegations "constitute the sort of patently insubstantial claims" that deprive the Court of subject

matter jurisdiction. Tooley v. Napolz'tano, 586 F.3d 1006, 1010 (D.C. Cir. 2009); see Caldwell
v. Kagan, 777 F. Supp.2d 177, 178 (D.D.C. 201 l) ("A district court lacks subject matter
jurisdiction when the complaint ‘is patently insubstantial, presenting no federal question suitable

for decision.' ") (quoting Tooley, 586 F.3d at l009). Henc o ~ complaint will be dismissed with

l 0 inion.

; United Stl¢tes District Judge
Date: Marc , 2012

  
 

prejudice A separate Order accompanies this